Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request and submission of 06/23/2021 for continuation of Patented Application 16356439, currently US Patent No. 11080590, has been received and entered. Claims 1-20 are pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 18 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 7, and 15 of US Patent 11080590. 


Current Application 17356140
U. S. Patent 11080590
1. A processor comprising: processing circuitry to determine depth information using a neural network, the neural network trained, at least in part, by: computing, using the neural network and based at least in part on a first image and a second image generated using a stereo camera, a first disparity map corresponding to the first image and a second disparity map corresponding to the second image; computing, using LiDAR data generated by a LiDAR sensor at substantially a same time as the first image and the second image, a loss based at least in part on comparing depth values determined from the LIDAR data to predicted depth values determined using at least one of the first disparity map or the second disparity map; and updating one or more parameters of the neural network based at least in part on the loss.

9. A system comprising: a first camera; a second camera; a LiDAR sensor; one or more processing units; and one or more memory units storing instructions thereon that, when executed using the one or more processing units, cause the one or more processing units to execute operations comprising: computing, using a neural network and based at least in part on image data generated using the first camera and the second camera, depth values, wherein the neural network is trained, at least in part, by: computing, using the neural network and based at least in part on a first image captured using the first camera and a second image captured using the second camera, at least one disparity map corresponding to at least one of the first image or the second image; computing a loss value based at least in part on comparing depth values determined from LiDAR data generated using the LiDAR sensor at substantially a same time as the first image and the second image to predicted depth values determined using the at least one disparity map; and updating the neural network based at least in part on the loss value.

18. A method comprising: computing, using a neural network and based at least in part on a first image and a second image generated using a stereo camera, a first disparity map corresponding to the first image and a second disparity map corresponding to the second image; computing, using LiDAR data generated at substantially a same time as the first image and the second image, a loss based at least in part on comparing depth values determined from the LIDAR data to predicted depth values determined using at least one of the first disparity map or the second disparity map; and updating one or more parameters of the neural network based at least in part on the loss.
7. A processor comprising: processing circuitry to determine depth information using disparity maps computed using a neural network, wherein the neural network is trained based at least in part on: computing, using the neural network and based at least in part on a first image and a second image captured at a same time using a stereo camera, a first disparity map corresponding to the first image and a second disparity map corresponding to the second image; computing a first loss based at least in part on comparing the first image and the second image using at least one of the first disparity map or the second disparity map; receiving LIDAR data generated by at least one LIDAR sensor during the same time; computing a second loss based at least in part on comparing depth values determined from the LIDAR data to predicted depth values determined using at least one of the first disparity map or the second disparity map; and updating one or more parameters of the neural network based at least in part on the first loss and the second loss.


15. A system comprising: a stereo camera; one or more processing units; and one or more memory units storing instructions thereon that, when executed using the one or more processing units, cause the one or more processing units to execute operations comprising: computing, using a neural network and based at least in part on image data generated using the stereo camera, one or more disparity maps; and determining depth information based at least in part on the one or more disparity maps, wherein the neural network is trained, at least in part, by: computing, using the neural network and based at least in part on a first image and a second image captured at a same time, a first disparity map corresponding to the first image and a second disparity map corresponding to the second image; computing a first loss based at least in part on comparing the first image and the second image using at least one of the first disparity map or the second disparity map; receiving LIDAR data generated by at least one LIDAR sensor during the same time; computing a second loss based at least in part on comparing depth values determined from the LIDAR data to predicted depth values determined using at least one of the first disparity map or the second disparity map; and updating one or more parameters of the neural network based at least in part on the first loss and the second loss.

1. A method comprising: receiving first image data representative of a first image generated by a first image sensor with a first field of view during a unit of time and second image data representative of a second image generated by a second image sensor with a second field of view during the same unit of time; computing, using a neural network and based at least in part on the first image and the second image, a first disparity map corresponding to the first image and a second disparity map corresponding to the second image; computing a first loss based at least in part on comparing the first image and the second image using at least one of the first disparity map or the second disparity map; receiving LIDAR data generated by at least one LIDAR sensor during the same unit of time; computing a second loss based at least in part on comparing depth values determined from the LIDAR data to predicted depth values determined using at least one of the first disparity map or the second disparity map; and updating one or more parameters of the neural network based at least in part on the first loss and the second loss.



Regarding Instant independent claims 1, 9, and 18 and those of respective independent claims 7, 15, and 1 of patent ‘0590’

      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 7, 15 and 1 of the Patent respectively encompasses all the teachings of the instant claim 1, 9, and 18, which would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of US patent “0590” in such a way where the model is trained or updated from loss values calculated from at least the disparity maps and the Lidar data, where said loss value may include obviously a first loss and/or second loss to predict said depth values according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

    Furthermore, dependent claims 2-8, 10-17, and 19-20 are further rejected based on at least their dependencies on the rejected claims and as they failed to solve the above problems. 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        09/14/2022